                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7        JERI CONNOR,                                     Case No. 18-cv-07597-BLF
                                   8                     Plaintiff,
                                                                                             ORDER DENYING MOTION FOR
                                   9               v.                                        RELIEF FROM NONDISPOSITIVE
                                                                                             PRETRIAL ORDER OF MAGISTRATE
                                  10        QUORA, INC.,                                     JUDGE
                                  11                     Defendant.                          [Re: ECF 237]
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Defendant Quora, Inc.’s motion for relief from a non-dispositive
                                  14   pretrial order of Magistrate Judge Nathanael M. Cousins, pursuant to Local Civil Rule 72-2. See

                                  15   Mot., ECF 237. Quora challenges Judge Cousins’s denial of its motion to compel a forensic

                                  16   examination of Plaintiff Jeri Connor’s electronic devices she used to access Quora on the bases

                                  17   that the decision was clearly erroneous and contrary to law. Id. 2. Quora argues that it addressed
                                       all the details Judge Cousins found lacking in its proposal and that his alleged lack of reasoning
                                  18
                                       for the decision makes it contrary to law. Id. 3-4.
                                  19
                                                A magistrate judge’s non-dispositive pretrial order may be modified or set aside if it is
                                  20
                                       “clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). “[T]he magistrate’s factual
                                  21
                                       determinations are reviewed for clear error, and the magistrate’s legal conclusions are reviewed to
                                  22
                                       determine whether they are contrary to law.” Perry v. Schwarzenegger, 268 F.R.D. 344, 348 (N.D.
                                  23
                                       Cal. 2010). Having reviewed the briefing and underlying order, the Court finds no clear error and
                                  24
                                       that Judge Cousins’s legal conclusion was not contrary to law. Judge Cousins did not find Quora’s
                                  25   showing adequate enough to grant the motion, and he applied the correct legal standard. Quora
                                  26   cannot come to this court for a do-over on the factual determination.
                                  27   //
                                  28   //
                                   1         IT IS SO ORDERED.

                                   2

                                   3   Dated: May 19, 2021

                                   4                             ______________________________________
                                                                 BETH LABSON FREEMAN
                                   5                             United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
